Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Allowable Subject Matter
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
Adabala at paragraph [0062] (emphasis added). The above reproduced portions of Adabala describe that a “user selects the points of interest he or she desires to visit” and that “the personality traits and preferences of the user, as well as the nature of virtual environment being navigated ... are input by the user.” See Adabala at paragraphs [0046] and [0062]. User selected points of interest to visit, as described in Adabala, are not the same as “... one or more values for the one or more locations within the virtual environment, each value of the one or more values representing a level of interest associated with a digital asset, of the one or more digital assets, at a corresponding location of the one or more locations within the virtual environment” as recited in amended claim 1 (emphasis added).
The “keyframe points” described in Adabala “... represent[ing] a location where a camera was situated when capturing a photosynth image” also fail to teach “... each value of the one or more values representing a level of interest associated with a digital asset, of the one or more digital assets, at a corresponding location of the one or more locations within the virtual environment” as recited in amended claim 1.
Examiner replies that:
Applicants arguments are not found persuasive. The claim requites 1 value indicating interest associated with 1 asset having a location. Per the Patent Board Decision, Examiner’s Answer to Appeal Brief and Final Rejection, a user selects points of interest to visit, these points of interest have a binary value of interest or no interest. Examiner will not include the previous arguments as they may be found in the above noted actions.
Applicant has re-arranged the claim language, with the “digital asset” being added, and as such Applicants arguments appear to be that the level of interest is not associated with an asset. However, there is level of interest and there are assets ([0045] the user might want to visit a selected number of the points of interest (which are assumed to correspond to the aforementioned landmark regions)) and the points of interest are locations. So there is a level of interest associated with a digital asset at a location within the environment, which is used to create a mesh. 
Applicant argues:
Further, Adabala is silent with respect to “guiding, based on the one or more values of the mesh, a user through the one or more locations within the virtual environment” as recited in amended claim 1 (emphasis added).
Examiner replies that:

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 7-12, 15-17, 21-22, 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Adabala U.S. Patent No. 20110310088.
Regarding claim 1:
    A method comprising: 
creating a virtual environment comprising a space and one or more digital assets positioned at one or more locations within the space (Adabala: [0020] Referring to FIG. 1, in one general embodiment this is accomplished by inputting a representation of a virtual 3D environment that is to be navigated (100)).
 generating a mesh (Adabala: [0034]-[0037] This preprocessing task is performed using the ROIGrid as input and results in the establishment of a Static Force Grid or SFGrid for short. The SFGrid is used in the aforementioned second refinement stage to further refine the path within the grid cells by considering obstacles. A SFGrid is a data-structure that stores, for each grid cell, a charge value associated with an averaged charge location within the cell.)(Adabala Fig. 2-3: region of interest grid.) comprising one or more values for the one or more locations within the virtual environment, each value of the one or more values representing a level of interest associated with a digital asset, of the one or more digital assets, at  a corresponding location of the one or more locations within the virtual environment (Adabala: [0046] In a variation of the last scenario, assume the user has no prior knowledge of the points of interest in the virtual environment. In such a case, the user is presented with a list of points of interests corresponding to the landmark regions used to establish the nodes of the full road-map graph and the user selects the points of interest he or she desires to visit. The rest of the procedure for establishing the course path road-map is then the same. )(Adabala: [0062] Thus, to create a personalized experience for various environments through virtual camera control, information about the personality traits and preferences of the user, as well as the nature of virtual environment being navigated (e.g., outdoor/indoor, corridor/open hall, aerial view/walkthrough view, and so on), are input by the user.)(Adabala In one implementation, the user would select from a list of available groups and its open attributes. The foregoing approach in which the user is allowed to personalize the navigation experience is not only advantageous as it allows the user to tailor the experience to his or her personality, but also allows the user to select a different group and attributes for viewing the environment on subsequent visits.)
 and ,  guiding , based on the one or more values of the mesh, a user through the one or more locations within  the virtual environment  (Adabala [0028] The feature point cloud and keyframe data obtained from the photosynth is not directly usable to define navigation paths. Therefore, this data is first preprocessed before being used in the path generation stages. In general, the preprocessing involves first defining a more concise region in the virtual environment where the path will be laid out, building a graph of this region, and setting up a static force grid of the region. It is noted that the preprocessing generates static data structures and need only be done once for a photosynth representation of a virtual environment. Thus, once the preprocessing for a photosynth is complete, the resulting graphs and grids can be used and reused to generate any number of paths through the environment. The following sections provide a more detailed description of the preprocessing. ) (Adabala: [0038] As indicated previously, the road-map generation stage establishes a course path through the virtual environment. The route of this course path reflects user objectives based on user-specified parameters. In this way, different user-specified parameters will result in the path taking a different route through the virtual environment.)(Adabala: [0058]-[0066] It is also noted that while controlling the camera behavior in the foregoing manner is described in conjunction with moving through the virtual environment along the path established in accordance with the personalized navigation technique embodiments described herein, this need not be the case. Rather the camera control aspects of the personalized navigation technique embodiments described herein can be implemented using a path generated in any manner.).
Regarding claim 7:
    The method of claim 2, has all of its limitations taught by Adabala. Adabala further teaches  wherein guiding the user comprises rotating the virtual environment around the user (Adabala [0023] More particularly, once a path is defined an additional level of richness can be added to the viewing experience by controlling virtual camera behavior while navigating along the path. In addition, the experience can be personalized by using virtual camera motion and cinematographic effects to reflect personal interests. In other words, by combining virtual camera motion and effects, a style or personality can be associated with the virtual camera. In this way, different viewing experiences can be created for each user to mimic the real world experience of a different people following the same path through an environment at the same time, yet having a different experience based on their interests and personality.) (Adabala: [0059] Some of these parameters or properties include, but are not limited to, camera position, orientation (e.g., pointing angle or direction), focus, zoom, velocity along a path, pause times along a path, steady movement, jittery movement, and so on.).
Regarding claim 8:
    The method of claim 1, has all of its limitations taught by Adabala. Adabala further teaches  wherein each location of the one or more locations has a corresponding coordinate within the space of the virtual environment (Adabala [0045]: To provide a course path road-map of this selective walk-through type of visit, all but the nodes representing the landmark regions corresponding to the points of interest selected by the user are ignored in the full road-map graph. The remaining nodes under consideration are then connected with edges in the manner described previously. The result is then a course path road-map providing the optimal path through the virtual environment that visits all the user-selected points of interest. The optimal path represents the shortest travel distance and so is assumed to comply with the shortest time restriction.).
Regarding claim 9:
    The method of claim 1, has all of its limitations taught by Adabala. Adabala further teaches  wherein the one or more values are assigned or calculated based on defined criteria  (Adabala: [0046] In a variation of the last scenario, assume the user has no prior knowledge of the points of interest in the virtual environment. In such a case, the user is presented with a list of points of interests corresponding to the landmark regions used to establish the nodes of the full road-map graph and the user selects the points of interest he or she desires to visit. The rest of the procedure for establishing the course path road-map is then the same. )(Adabala: [0062] Thus, to create a personalized experience for various environments through virtual camera control, information about the personality traits and preferences of the user, as well as the nature of virtual environment being navigated (e.g., outdoor/indoor, corridor/open hall, aerial view/walkthrough view, and so on), are input by the user.)(Adabala In one implementation, the user would select from a list of available groups and its open attributes. The foregoing approach in which the user is allowed to personalize the navigation experience is not only advantageous as it allows the user to tailor the experience to his or her personality, but also allows the user to select a different group and attributes for viewing the environment on subsequent visits.)
Regarding claim 10:
    The method of claim 1, has all of its limitations taught by Adabala. Adabala further teaches  wherein the mesh comprises a data structure (Adabala: [0034]-[0037] This preprocessing task is performed using the ROIGrid as input and results in the establishment of a Static Force Grid or SFGrid for short. The SFGrid is used in the aforementioned second refinement stage to further refine the path within the grid cells by considering obstacles. A SFGrid is a data-structure that stores, for each grid cell, a charge value associated with an averaged charge location within the cell.)(Adabala Fig. 2-3: region of interest grid.)
Regarding claim 11:
    The method of claim 1, has all of its limitations taught by Adabala. Adabala further teaches  wherein the mesh is stored in computer memory (Adabala [0068]: In its most basic configuration, computing device 10 typically includes at least one processing unit 12 and memory 14. Depending on the exact configuration and type of computing device, memory 14 may be volatile (such as RAM), non-volatile (such as ROM, flash memory, etc.) or some combination of the two.).
Regarding claim 12:
    A method comprising: 
 Generating a mesh comprising one or more values for one or more locations within a virtual environment,  (Adabala: [0034]-[0037] This preprocessing task is performed using the ROIGrid as input and results in the establishment of a Static Force Grid or SFGrid for short. The SFGrid is used in the aforementioned second refinement stage to further refine the path within the grid cells by considering obstacles. A SFGrid is a data-structure that stores, for each grid cell, a charge value associated with an averaged charge location within the cell.)(Adabala Fig. 2-3: region of interest grid.)
wherein each value of the one or more values represents a level of interest associated with a digital asset, of one or more digital assets  at a corresponding location of the one or more locations within the virtual environment (Adabala: [0046] In a variation of the last scenario, assume the user has no prior knowledge of the points of interest in the virtual environment. In such a case, the user is presented with a list of points of interests corresponding to the landmark regions used to establish the nodes of the full road-map graph and the user selects the points of interest he or she desires to visit. The rest of the procedure for establishing the course path road-map is then the same. )(Adabala: [0062] Thus, to create a personalized experience for various environments through virtual camera control, information about the personality traits and preferences of the user, as well as the nature of virtual environment being navigated (e.g., outdoor/indoor, corridor/open hall, aerial view/walkthrough view, and so on), are input by the user.)(Adabala In one implementation, the user would select from a list of available groups and its open attributes. The foregoing approach in which the user is allowed to personalize the navigation experience is not only advantageous as it allows the user to tailor the experience to his or her personality, but also allows the user to select a different group and attributes for viewing the environment on subsequent visits.)
 triggering an event in the virtual environment (Adabala [0004]: Both the path and the virtual camera behavior are personalized to a user, based on the aforementioned navigation preferences.) where the event is the user inputting 
 determining an initial position and an initial viewpoint orientation of a user determining, based at least on the event, a desired position and desired viewpoint orientation for the user (Adabala: [0059] Personality and place are also reflected in the generation of the path as described previously. However, these two aspects can be further incorporated into the personalized navigation technique embodiments described herein through controlling the behavior of the virtual camera as it reveals the scene to a user. Virtual camera control involves setting the camera parameters or properties as it moves along the path established through the virtual environment. Some of these parameters or properties include, but are not limited to, camera position, orientation (e.g., pointing angle or direction), focus, zoom, velocity along a path, pause times along a path, steady movement, jittery movement, and so on.).
 and guiding, based at least on the one or more values of the mesh, the user from the initial position and viewpoint orientation to the desired position and desired viewpoint orientation (Adabala: [0058]-[0066] It is also noted that while controlling the camera behavior in the foregoing manner is described in conjunction with moving through the virtual environment along the path established in accordance with the personalized navigation technique embodiments described herein, this need not be the case. Rather the camera control aspects of the personalized navigation technique embodiments described herein can be implemented using a path generated in any manner.).
Regarding claim 15:
    The    method    of claim    12, further comprising  determining a new position and a new viewpoint orientation of the user  determining the new position and the new viewpoint orientation of the user is not equal to the desired position and the desired viewpoint orientation of the user and guiding the user from the new position and the new viewpoint orientation to the desired position and viewpoint orientation (Adabala [0023] More particularly, once a path is defined an additional level of richness can be added to the viewing experience by controlling virtual camera behavior while navigating along the path. In addition, the experience can be personalized by using virtual camera motion and cinematographic effects to reflect personal interests. In other words, by combining virtual camera motion and effects, a style or personality can be associated with the virtual camera. In this way, different viewing experiences can be created for each user to mimic the real world experience of a different people following the same path through an environment at the same time, yet having a different experience based on their interests and personality.) (Adabala: [0059] Some of these parameters or properties include, but are not limited to, camera position, orientation (e.g., pointing angle or direction), focus, zoom, velocity along a path, pause times along a path, steady movement, jittery movement, and so on.) since the camera is constantly updated, it moves to new nodes/areas of interest, if that is not the end of the tour, it then updates and guides further along the tour.
Regarding claim 16:
    The method of claim 12, has all of its limitations taught by Adabala. Adabala further teaches  further comprising:  
 determining a new position and viewpoint orientation of the user  determining the new position and a new viewpoint orientation of the user is equal to the desired position and viewpoint orientation of the user  and triggering a new event in the virtual environment (Adabala [0023] More particularly, once a path is defined an additional level of richness can be added to the viewing experience by controlling virtual camera behavior while navigating along the path. In addition, the experience can be personalized by using virtual camera motion and cinematographic effects to reflect personal interests. In other words, by combining virtual camera motion and effects, a style or personality can be associated with the virtual camera. In this way, different viewing experiences can be created for each user to mimic the real world experience of a different people following the same path through an environment at the same time, yet having a different experience based on their interests and personality.) (Adabala: [0059] Some of these parameters or properties include, but are not limited to, camera position, orientation (e.g., pointing angle or direction), focus, zoom, velocity along a path, pause times along a path, steady movement, jittery movement, and so on.) since the camera is constantly updated, it moves to new nodes/areas of interest which is a desired position, and the new event may be the next movement of the camera within the virtual environment.
Regarding claim 17:
    The method of claim 12, has all of its limitations taught by Adabala. Adabala further teaches  further comprising: 
 defining criteria for assigning the one or more values to one or more digital assets of the virtual environment  assigning, based on the criteria, the one or more values for the one or more digital assets  and adjusting, based on the assigned the one or more values, the mesh (Adabala: [0046] In a variation of the last scenario, assume the user has no prior knowledge of the points of interest in the virtual environment. In such a case, the user is presented with a list of points of interests corresponding to the landmark regions used to establish the nodes of the full road-map graph and the user selects the points of interest he or she desires to visit. The rest of the procedure for establishing the course path road-map is then the same. )(Adabala: [0062] Thus, to create a personalized experience for various environments through virtual camera control, information about the personality traits and preferences of the user, as well as the nature of virtual environment being navigated (e.g., outdoor/indoor, corridor/open hall, aerial view/walkthrough view, and so on), are input by the user.)(Adabala In one implementation, the user would select from a list of available groups and its open attributes. The foregoing approach in which the user is allowed to personalize the navigation experience is not only advantageous as it allows the user to tailor the experience to his or her personality, but also allows the user to select a different group and attributes for viewing the environment on subsequent visits.)
Regarding claim 21:
 The method of claim 12, has all of its limitations taught by Adabala. Adabala further teaches  wherein each location of the one or more locations has a coordinate within the space of the virtual environment and wherein each valueof the one or more values  is associated with the coordinate of its corresponding location of the one or more locations (Adabala [0045]: To provide a course path road-map of this selective walk-through type of visit, all but the nodes representing the landmark regions corresponding to the points of interest selected by the user are ignored in the full road-map graph. The remaining nodes under consideration are then connected with edges in the manner described previously. The result is then a course path road-map providing the optimal path through the virtual environment that visits all the user-selected points of interest. The optimal path represents the shortest travel distance and so is assumed to comply with the shortest time restriction.).
Regarding claim 22:
    A system comprising: 
one or more processors (Adabala Fig. 11 and [0068]: processing unit 12).
a non-transitory, computer-readable storage medium in operable communication with at least one processor of the one or more processors, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: (Adabala Fig. 11 and [0068]: Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Memory 14, removable storage 18 and non-removable storage 20 are all examples of computer storage media.).
access a virtual environment comprising a space and one or more digital assets positioned at one or more locations within the space (Adabala: [0020] Referring to FIG. 1, in one general embodiment this is accomplished by inputting a representation of a virtual 3D environment that is to be navigated (100)).
 generate  a mesh (Adabala: [0034]-[0037] This preprocessing task is performed using the ROIGrid as input and results in the establishment of a Static Force Grid or SFGrid for short. The SFGrid is used in the aforementioned second refinement stage to further refine the path within the grid cells by considering obstacles. A SFGrid is a data-structure that stores, for each grid cell, a charge value associated with an averaged charge location within the cell.)(Adabala Fig. 2-3: region of interest grid.)  comprising  one or more values for the one or more locations  within the virtual environment, each value of the one or more values representing a level of interest associated with a digital asset, of the one or more digital assets, at a corresponding location of the one or more locations within the virtual environment (Adabala: [0046] In a variation of the last scenario, assume the user has no prior knowledge of the points of interest in the virtual environment. In such a case, the user is presented with a list of points of interests corresponding to the landmark regions used to establish the nodes of the full road-map graph and the user selects the points of interest he or she desires to visit. The rest of the procedure for establishing the course path road-map is then the same. )(Adabala: [0062] Thus, to create a personalized experience for various environments through virtual camera control, information about the personality traits and preferences of the user, as well as the nature of virtual environment being navigated (e.g., outdoor/indoor, corridor/open hall, aerial view/walkthrough view, and so on), are input by the user.)(Adabala In one implementation, the user would select from a list of available groups and its open attributes. The foregoing approach in which the user is allowed to personalize the navigation experience is not only advantageous as it allows the user to tailor the experience to his or her personality, but also allows the user to select a different group and attributes for viewing the environment on subsequent visits.)
 and  guiding , based on the one or more values of the mesh , a user through the one or more locations within  the virtual environment  (Adabala [0028] The feature point cloud and keyframe data obtained from the photosynth is not directly usable to define navigation paths. Therefore, this data is first preprocessed before being used in the path generation stages. In general, the preprocessing involves first defining a more concise region in the virtual environment where the path will be laid out, building a graph of this region, and setting up a static force grid of the region. It is noted that the preprocessing generates static data structures and need only be done once for a photosynth representation of a virtual environment. Thus, once the preprocessing for a photosynth is complete, the resulting graphs and grids can be used and reused to generate any number of paths through the environment. The following sections provide a more detailed description of the preprocessing. ) (Adabala: [0038] As indicated previously, the road-map generation stage establishes a course path through the virtual environment. The route of this course path reflects user objectives based on user-specified parameters. In this way, different user-specified parameters will result in the path taking a different route through the virtual environment.)(Adabala: [0058]-[0066] It is also noted that while controlling the camera behavior in the foregoing manner is described in conjunction with moving through the virtual environment along the path established in accordance with the personalized navigation technique embodiments described herein, this need not be the case. Rather the camera control aspects of the personalized navigation technique embodiments described herein can be implemented using a path generated in any manner.).
Regarding claim 24:
    The system of claim 23, has all of its limitations taught by Adabala. Adabala further teaches  wherein the instructions, when executed, further cause the at least one processor to:
 determine, based upon a speed and direction of user movement, an estimated ending location and an ending viewpoint orientation of the user determine a difference between the desired position and the desired viewpoint orientation and the estimated ending position and the ending viewpoint orientation of the user  and move the virtual environment by the determined difference (Adabala [0023] More particularly, once a path is defined an additional level of richness can be added to the viewing experience by controlling virtual camera behavior while navigating along the path. In addition, the experience can be personalized by using virtual camera motion and cinematographic effects to reflect personal interests. In other words, by combining virtual camera motion and effects, a style or personality can be associated with the virtual camera. In this way, different viewing experiences can be created for each user to mimic the real world experience of a different people following the same path through an environment at the same time, yet having a different experience based on their interests and personality.) (Adabala: [0059] Some of these parameters or properties include, but are not limited to, camera position, orientation (e.g., pointing angle or direction), focus, zoom, velocity along a path, pause times along a path, steady movement, jittery movement, and so on.) since there are nodes/areas of interest which will be viewed (desired position) and a final end (ending position) and the camera will move by the difference since it is viewing each individual item of interest, but ultimately moving to the end.
Regarding claim 25:
    The system of claim 24, has all of its limitations taught by Adabala. Adabala further teaches  wherein moving the virtual environment comprises rotating the virtual environment around the user (Adabala [0023] More particularly, once a path is defined an additional level of richness can be added to the viewing experience by controlling virtual camera behavior while navigating along the path. In addition, the experience can be personalized by using virtual camera motion and cinematographic effects to reflect personal interests. In other words, by combining virtual camera motion and effects, a style or personality can be associated with the virtual camera. In this way, different viewing experiences can be created for each user to mimic the real world experience of a different people following the same path through an environment at the same time, yet having a different experience based on their interests and personality.) (Adabala: [0059] Some of these parameters or properties include, but are not limited to, camera position, orientation (e.g., pointing angle or direction), focus, zoom, velocity along a path, pause times along a path, steady movement, jittery movement, and so on.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 5, 13-14, 23, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adabala U.S. Patent No. 20110310088 and in view of Santoro, U.S. Patent No. 20100077311.
Regarding claim 2:
    The method of claim 1, has all of its limitations taught by Adabala. Adabala further teaches  wherein the guiding the user comprises: 
 determining an initial location and an initial viewpoint orientation of the user determining, based on the mesh, a desired location and a desired viewpoint orientation for the user through the one or more locations within the virtual environment and guiding the user from the initial location and the initial viewpoint orientation to the desired location and desired viewpoint orientation (Adabala: [0059] Personality and place are also reflected in the generation of the path as described previously. However, these two aspects can be further incorporated into the personalized navigation technique embodiments described herein through controlling the behavior of the virtual camera as it reveals the scene to a user. Virtual camera control involves setting the camera parameters or properties as it moves along the path established through the virtual environment. Some of these parameters or properties include, but are not limited to, camera position, orientation (e.g., pointing angle or direction), focus, zoom, velocity along a path, pause times along a path, steady movement, jittery movement, and so on.).
Adabala discloses guiding and moving as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Santoro teaches:
 determining an initial position and viewpoint orientation of the user determining, based on the mesh, a desired position and viewpoint orientation for the user along the determined path and guiding the user from the initial position and viewpoint orientation to the desired position and viewpoint orientation (Santoro [0029] The view point may move. For example a user may wish to navigate around a scene so as to view the scene from different positions, thus causing a change of view point.)(Santoro [0241] It has been described above that exhibitions are made up of a plurality of halls. In preferred embodiments of the invention a graphical representation of an exhibition hall in the area 81 of the client application includes an area which is selectable by a user to cause the user to move to another exhibition hall. This is shown in FIG. 45, where it can be seen that an arrow 160 is selectable by a user to cause movement into another exhibition hall.)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to guide and move as taught by Santoro. The motivation  for doing so would have been to provide customized viewing by the user. Therefore it would have been obvious to combine Santoro with Adabala to obtain the invention.
Regarding claim 5:
    The method of claim 2, has all of its limitations taught by Adabala in view of Santoro. Santoro further teaches  wherein the guiding is indicated by  a visual cue that is applied in the direction of the desired position and viewpoint orientation  (Santoro [0029] The view point may move. For example a user may wish to navigate around a scene so as to view the scene from different positions, thus causing a change of view point.)(Santoro [0241] It has been described above that exhibitions are made up of a plurality of halls. In preferred embodiments of the invention a graphical representation of an exhibition hall in the area 81 of the client application includes an area which is selectable by a user to cause the user to move to another exhibition hall. This is shown in FIG. 45, where it can be seen that an arrow 160 is selectable by a user to cause movement into another exhibition hall.)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to guide and move as taught by Santoro. The motivation  for doing so would have been to provide customized viewing by the user. Therefore it would have been obvious to combine Santoro with Adabala to obtain the invention.
Regarding claim 13:
    The    method    of claim    12, has all of its limitations taught by Adabala. Adabala does not expressly disclose  advertisements. In a related field of endeavor, Santoro teaches:
wherein the event is    the insertion of an advertisement (Santoro:  [0109] Booths represented by records of the Booths table 33 are made up of a plurality of slots, each slot representing a part of a booth intended to display a particular image, such as an advertising poster or logo. Such slots are represented by records of a Slots table 37, which is related to the Booths table 33 by a BoothSlots table 38.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include advertisements at the points of interest as taught by Santoro. The rationale for doing so would have been a simple substitution of content, where 
Regarding claim 14:
    The    method    of claim    12, has all of its limitations taught by Adabala. Adabala does not expressly disclose  narrative elements, however they teach viewing objects. In a related field of endeavor, Santoro teaches:
wherein the event is the insertion of a narrative element (Santoro: [0204] It can be seen that the exhibitor profile additionally comprises four buttons 103, marked "Audio" 103a, "Brochure" 103b, "Video" 103c and "Add to Favorites" 103d. The "Audio", "Brochure" and "Video" buttons are all configured to provide appropriate information which is downloaded from a remote server.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include narrative elements at the points of interest as taught by Santoro. The rationale for doing so would have been a simple substitution of content, where Adabala teaches a virtual environment such as parks, monuments and museums, and Santoro teaches a virtual environment such as an exhibit hall or museum, where the displayed information can include narrative elements, therefore there is a simple substitution of displayed content type, where the virtual environment and user interaction remains the same. Therefore it would have been obvious to combine Santoro with Adabala to obtain the invention.
Regarding claim 23:
    The system of claim 22, has all of its limitations taught by Adabala. Adabala further teaches  wherein the instructions, when executed, further cause the at least one processor to:
 determining an initial location and an initial viewpoint orientation of the user determining based on the mesh a desired location and a desired viewpoint orientation for the user through the one or more locations within the virtual environment  and guiding the user from the initial location and the initial viewpoint orientation to the desired location and the desired viewpoint orientation (Adabala: [0059] Personality and place are also reflected in the generation of the path as described previously. However, these two aspects can be further incorporated into the personalized navigation technique embodiments described herein through controlling the behavior of the virtual camera as it reveals the scene to a user. Virtual camera control involves setting the camera parameters or properties as it moves along the path established through the virtual environment. Some of these parameters or properties include, but are not limited to, camera position, orientation (e.g., pointing angle or direction), focus, zoom, velocity along a path, pause times along a path, steady movement, jittery movement, and so on.).

Adabala does not expressly disclose visual cues. In a related field of endeavor, Santoro teaches:
wherein the guiding is indicated by one or more of a (Santoro [0029] The view point may move. For example a user may wish to navigate around a scene so as to view the scene from different positions, thus causing a change of view point.)(Santoro [0241] It has been described above that exhibitions are made up of a plurality of halls. In preferred embodiments of the invention a graphical representation of an exhibition hall in the area 81 of the client application includes an area which is selectable by a user to cause the user to move to another exhibition hall. This is shown in FIG. 45, where it can be seen that an arrow 160 is selectable by a user to cause movement into another exhibition hall.)

Regarding claim 27:
    The system of claim 26, has all of its limitations taught by Adabala. Adabala does not expressly disclose  overlays. In a related field of endeavor, Santoro teaches:
 wherein the instructions, when executed, further cause the at least one processor to:
 output for display, based on the mesh, an overlay in the virtual environment (Santoro: [0205] Referring back to FIG. 28 it can be seen that the button bar 90 includes a favorites button 96. Selection of the favorites button 96 causes the area 80 to display details of the user's favorite booths as shown in FIG. 31. It can be seen that a list comprising a plurality of entries 104 is provided. Each entry identifies an exhibitor and provides details of the location of their booth in terms of a hall and booth number 105. Each entry can be deleted by selecting a respective delete option 106. The user's entire list of favorites can be deleted by selection of a Delete All button 107. The user's favorites can be exported to an appropriate CSV file by selection of an export button 108, thus allowing the user to sort and otherwise manipulate details of their favorite exhibitors. It can be seen that the area 80 is configured to allow a plurality of pages of favorite exhibitors to be provided, with an indication 109 providing details of a currently displayed page, and links 110 allowing a user to select which page should be displayed. From FIG. 31 and its associated description it can be seen that a mechanism is provided in which a user can collate details of favorite exhibitors for convenient future reference. ) since the user interface is an overlay, and it is modified based on the mesh (interest in the form of favorites).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include an overlay as taught by Santoro. The motivation  for doing so 
Regarding claim 29:
    The system of claim 12, has all of its limitations taught by Adabala. Adabala does not expressly disclose visual cues. In a related field of endeavor, Santoro teaches:
wherein the guiding is indicated by one or more of a (Santoro [0029] The view point may move. For example a user may wish to navigate around a scene so as to view the scene from different positions, thus causing a change of view point.)(Santoro [0241] It has been described above that exhibitions are made up of a plurality of halls. In preferred embodiments of the invention a graphical representation of an exhibition hall in the area 81 of the client application includes an area which is selectable by a user to cause the user to move to another exhibition hall. This is shown in FIG. 45, where it can be seen that an arrow 160 is selectable by a user to cause movement into another exhibition hall.)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide guides taught by Santoro. The motivation for doing so would have been to provide easier direction to the user. Therefore it would have been obvious to combine Santoro with Adabala to obtain the invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adabala U.S. Patent No. 20110310088 and in view of Santoro, U.S. Patent No. 20100077311 and Hyde U.S. Patent No. 20120330284.
Regarding claim 3:
    The method of claim 2, has all of its limitations taught by Adabala in view of Santoro.    Adabala in view of Santoro does not expressly disclose cues. In a related field of endeavor, Hyde teaches:
wherein the guiding is indicated by a haptic cue that is applied in the direction of the desired position and desired viewpoint orientation (Hyde:   [0135] In an embodiment, the system 100 includes a transcutaneous energy delivery apparatus 202 having a target registration module 102 that indicates, via one or more of a visual, audio, haptic, or a tactile representation, that the one or more treatment focal regions 104 are in a location position to deliver treatment. For example, in an embodiment, the system 100 instructs a user, via one or more of a visual, audio, haptic, or a tactile representation, on how to move or where to position a transcutaneous energy delivery apparatus 202 for treatment delivery (e.g., two inches to the left, move a given distance in the direction indicated on a display, etc.).).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use cues as taught by Hyde. The rationale for doing so would have been that Adabala in view of Santoro teaches a virtual environment where a user can move around but that also has a start and end point, and Hyde teaches various cues for guidance, where there is a simple substitution of guidance types since Santoro teaches a visual arrow and Hyde teaches other forms where the user is still guided in a virtual environment. Therefore it would have been obvious to combine Hyde with Adabala in view of Santoro to obtain the invention.
Regarding claim 4:
    The method of claim 2, has all of its limitations taught by Adabala in view of Santoro. Adabala in view of Santoro does not expressly disclose cues. In a related field of endeavor, Hyde teaches:
wherein the guiding is indicated by an audio cue that is applied in the direction of the desired position and desired viewpoint orientation (Hyde:   [0135] In an embodiment, the system 100 includes a transcutaneous energy delivery apparatus 202 having a target registration module 102 that indicates, via one or more of a visual, audio, haptic, or a tactile representation, that the one or more treatment focal regions 104 are in a location position to deliver treatment. For example, in an embodiment, the system 100 instructs a user, via one or more of a visual, audio, haptic, or a tactile representation, on how to move or where to position a transcutaneous energy delivery apparatus 202 for treatment delivery (e.g., two inches to the left, move a given distance in the direction indicated on a display, etc.).).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use cues as taught by Hyde. The rationale for doing so would have been that Adabala in view of Santoro teaches a virtual environment where a user can move around but that also has a start and end point, and Hyde teaches various cues for guidance, where there is a simple substitution of guidance types since Santoro teaches a visual arrow and Hyde teaches other forms where the user is still guided in a virtual environment. Therefore it would have been obvious to combine Hyde with Adabala in view of Santoro to obtain the invention. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adabala U.S. Patent No. 20110310088 and in view of Santoro, U.S. Patent No. 20100077311 and Hyndman, U.S. Patent No. 9306880.
Regarding claim 6:
    The method of claim 5, has all of its limitations taught by Adabala in view of Santoro. Adabala in view of Santoro does not expressly disclose  movement of assets. In a related field of endeavor, Hyndman teaches:
wherein the visual cue comprises movement of digital assets in the direction of the desired position and desired viewpoint orientation (Hyndman C14 L37-58: As the tour guide moves through the various virtual environments, the tour guide's location will be updated and stored in the location directory. These movements will be conveyed to the other seven users so that the other seven users can follow the tour guide between the virtual environments. If one of the other three latecomers later decides to accept the invitation, say at 10:30, the user may simply click on the URI contained in the invitation. The location directory will determine the current location of the tour guide and pass that location to the latecomer. The latecomer will thus be able to join up with the rest of the group even though he wasn't able to join the first part of the tour.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a movement of assets as taught by Hyndman. The motivation  for doing so would have been to provide tour guides, where Adabala teaches users moving through simulated parks and museums, and Hyndman provides a tour guide. Therefore it would have been obvious to combine Hyndman with Adabala in view of Santoro to obtain the invention.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adabala U.S. Patent No. 20110310088 and in view of Thalhammer-Reyero, U.S. Patent No. 20050171746.
Regarding claim 19:
 The method of claim 12, has all of its limitations taught by Adabala. Adabala further teaches  wherein the one or more values are maintained in a data structure (Adabala [0070] The personalized navigation technique embodiments described herein may be further described in the general context of computer-executable instructions, such as program modules, being executed by a computing device. Generally, program modules include routines, programs, objects, components, data structures, etc. )(Adabala: [0062] Thus, to create a personalized experience for various environments through virtual camera control, information about the personality traits and preferences of the user, as well as the nature of virtual environment being navigated (e.g., outdoor/indoor, corridor/open hall, aerial view/walkthrough view, and so on), are input by the user.)(Adabala In one implementation, the user would select from a list of available groups and its open attributes. The foregoing approach in which the user is allowed to personalize the navigation experience is not only advantageous as it allows the user to tailor the experience to his or her personality, but also allows the user to select a different group and attributes for viewing the environment on subsequent visits.) since stored data is necessary in some form of data structure.
Adabala discloses storing in a data structure as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Thalhammer-Reyero teaches:
wherein the plurality of interest values are maintained in a data structure (Thalhammer-Reyero: The history of values for each of the variables of interest can be stored in the form of a matrix-like structure that is an array of arrays of values for each variable or parameter.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use a matrix data structure as taught by Thalhammer-Reyero. The rationale for doing so would have been obvious to try, since the data is being stored by Adabala and there are a limited number of forms in which the data may be stored. Therefore it would have been obvious to combine Thalhammer-Reyero with Adabala to obtain the invention.
Regarding claim 20:
 The method of claim 19, has all of its limitations taught by Adabala in view of  Thalhammer-Reyero. Adabala does not expressly disclose  a matrix. In a related field of endeavor, Thalhammer-Reyero teaches:
wherein the data structure comprises a matrix (Thalhammer-Reyero: The history of values for each of the variables of interest can be stored in the form of a matrix-like structure that is an array of arrays of values for each variable or parameter.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use a matrix data structure as taught by Thalhammer-Reyero. The rationale for doing so would have been obvious to try, since the data is being stored by Adabala and there are a limited number of forms in which the data may be stored. .
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adabala U.S. Patent No. 20110310088 and in view of Sriprakash, U.S. Patent No. 20070220435.
Regarding claim 28:
    The system of claim 22, has all of its limitations taught by Adabala. Adabala does not expressly disclose  defining interactions. In a related field of endeavor, Sriprakash teaches:
  wherein the instructions, when executed, further cause the at least one processor to:
 receive an environment engine comprising a set of rules that define interactions between digital assets in the virtual environment  and determining, based on the set of rules, interactions between digital assets in the virtual environment (Sriprakash [0057] The navigation and environment modification modules 628, 630 may include a real-time graphics engine, a virtual reality engine, an immersive graphics medium, a physics engine, or the like. The environment modification module 630 may include application specific software that permits the potential donor 604 and/or educational institution representative 606 to alter, change, modify, or otherwise edit buildings, landscaping, signage, or the like in the virtual environment. `Navigation` and `Modification` in the interactive graphical environment, can be adapted to encompass the range of traditional input devices (i.e., a keyboard/mouse/joystick), as well as imminent implementations of gyroscopic motion-tracking devices, or, alternatively, advanced eyeball tracking devices or the like.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include intereactions as taught by Sriprakash. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since both have virtual environments, and Sriprakash adds physics engine, where there are predictable results since it is merely adding physics 
Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616